Citation Nr: 0734096	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-27 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
right ankle injury.

4.  Entitlement to service connection for internal bleeding, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for claimed arthritis 
of both knees, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.

6.  Entitlement to service connection for blood clots of the 
right leg, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

7.  Entitlement to service connection for migraines, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

8.  Entitlement to service connection for hemoptysis (claimed 
as blood in the sputum), to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.

9.  Entitlement to service connection for chondroma of the 
left ring finger (claimed as tumor on the bone), to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant served on active duty from October 1988 to 
March 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision in which the 
RO, inter alia, denied the claims on appeal.  The veteran 
filed a notice of disagreement (NOD) in December 2005, and 
the RO issued a statement of the case (SOC) in August 2006.  
Later the same month, the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a copy of 
the transcript is of record.  During the hearing, the 
appellant submitted additional evidence directly to the 
Board, with a waiver of initial RO jurisdiction, which the 
Board has accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.800 (2007).

The claim on appeal involving 38 C.F.R. § 1117 (numbered as 4 
through 9 on the title page) have been recharacterized to 
reflect what the RO actually considered.

The Board's decision on the claims for service connection for 
internal bleeding and for claimed arthritis of both knees, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, is set 
forth below.  The remaining issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

3.  There is no competent medical evidence that the veteran 
has, or ever has had, a disability manifested by internal 
bleeding.

4.  This is no competent medical evidence that the veteran 
has, or ever has had, arthritis of either, or both, knees or 
that his right knee joint pain/strain constitutes an 
undiagnosed illness or is related in any way to service.


CONCLUSION OF LAW

The criteria for service connection for internal bleeding and 
for claimed arthritis of both knees, each to include as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2005 pre-rating letter, the RO 
provided notice regarding what information and evidence was 
needed to substantiate the claims for service connection, 
including claims for service connection due to undiagnosed 
illnesses, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims, to include evidence in his 
possession.  Clearly, this notice meets Pelegrini's content 
of notice requirements, as well as the VCAA's timing of 
notice requirement.  

While it was not until an August 2006 letter that the RO 
informed the appellant how disability ratings and effective 
dates are assigned, and the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman, on 
these facts, the timing of this notice is not shown to 
prejudice the appellant.  Because the Board's decision herein 
denies the veteran's claims for service connection for 
internal bleeding and for claimed arthritis of both knees, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters under consideration.  Pertinent 
medical evidence associated with the claims file consists of 
the veteran's service medical records and post-service 
private medical records, and VA outpatient treatment records 
from the Fayetteville, Arkansas VA Medical Center (VAMC), the 
VA outpatient clinic in Mt. Vernon, Missouri , reports of VA 
examinations.  Also of record is a copy of the Board hearing 
transcript, as well as various written statements from the 
appellant, his wife and his representative are also of 
record.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters being decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543.  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110, 1131, 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War. 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  The Board notes that the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2011.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).

In this case, the veteran served in the Southwest Asia 
Theater of Operations from October 1990 to April 1991.  
Consequently, the Board finds that he is a Persian Gulf 
veteran within the meaning of the applicable statute and 
regulation.  The Board must now determine whether the 
veteran's claimed internal bleeding and arthritis of both 
knees can be classified as a "qualifying chronic disability" 
that became manifest either during the veteran's Persian Gulf 
War service or to a degree of 10 percent or more after 
separation from service.  

Following a review of the medical evidence of record in light 
of the above-noted criteria, the Board finds that the record 
does not provide a basis for service connection for internal 
bleeding or claimed arthritis of both knees, as a 
manifestation of undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, or any 
other basis.

As regards internal bleeding and claimed left knee arthritis, 
service medical records reflect no complaints, findings, or 
diagnosis pertaining to internal bleeding or the left knee.  
Moreover, neither post-service private nor VA medical records 
reflect complaints of, or treatment for, internal bleeding or 
the left knee.  Where, as here, the competent evidence 
establishes that the veteran does not have the problems 
underlying these claims, there can be no associated 
disability upon which to predicate a grant of service 
connection on any basis.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As regards the claimed arthritis of the right knee, as 
indicated above, nothing pertaining to this knee was shown in 
service.  Although, on March 2006 VA examination, the VA 
examiner assessed chronic right knee pain and strain but 
indicated that there was no evidence of inflammatory 
arthritis.  X-rays of both knees were either unremarkable or 
normal.  There is otherwise no medical evidence of any right 
knee arthritis.  Hence, it is clear from the medical evidence 
of record that the veteran has never been diagnosed with 
arthritis in the right knee, and neither he nor anyone acting 
on his behalf has presented or identified any contrary 
medical evidence.  

The Board further notes, parenthetically, that, if the 
veteran had a substantiated diagnosis of arthritis of either 
knee, any grant of service connection under the provisions of 
38 U.S.C. § 1117 would be precluded.

While the assessment of chronic right knee pain and strain 
could potentially provide a predicate for a grant of service 
connection under the provisions of 38 U.S.C. § 1117, here, 
the March 2006 VA examiner opined that such knee strain and 
pain occurred following the appellant's surgery for 
superficial saphenous vein phlebitis and would not constitute 
an undiagnosed illness; no contrary medical opinion has been 
presented or identified.  Thus, the Board finds that the 
medical evidence weighs against a grant of service connection 
for right knee problems as manifestations of undiagnosed 
illness.  

Likewise, the record presents no basis for a grant of service 
connection for right knee symptoms as directly related to 
service.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The Board also notes that the March 2006 VA examiner also 
opined, that because the appellant's right knee pain and 
strain occurred following surgery for phlebitis these 
problems.  Again, no contrary opinion has been presented or 
identified.

In adjudicating these claims, the Board has, in addition to 
the medical evidence, considered the assertions advanced by 
the appellant, his wife and his representative in connection 
with each claims.  However, as indicated above, each claims 
turns on the medical matter(s) of diagnosis and or etiology 
(or medical relationship to service)-matters within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As laypersons not shown to 
have the appropriate medical training or expertise, none of 
these individuals is competent to render a probative opinion 
on a medical matter.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As such, the lay 
assertions in this regard have no probative value.

In reaching the decision to deny these claims for service 
connection, the Board also has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as competent 
evidence does not support either claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for internal bleeding, to include as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, is denied.

Service connection for claimed arthritis of both knees, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, is denied.




REMAND

The Board's review of the claims file reveals that additional 
development of each of the claims remaining on appeal is 
warranted.

First addressing the claims for service connection for 
bilateral hearing loss and for tinnitus, the Board notes 
that, under the provisions of 38 C.F.R. § 3.385, impaired 
hearing is considered by VA to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service medical records reflect some change in the veteran's 
hearing acuity between his enlistment and subsequent 
examinations.  [He declined a separation examination.]  Even 
so, there were no findings of in-service (compensable) 
hearing loss or tinnitus.  However, the Board notes that the 
absence of in-service evidence of hearing loss is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In this appeal, the appellant contends that he has hearing 
loss and tinnitus as a result of in-service noise exposure 
while stationed in Southwest Asia during the Persian Gulf 
War.  During his hearing, the appellant testified that, as a 
combat engineer, his duties included running over land mines 
with bulldozers to make them explode and that, even though he 
was required to wear hearing protection, that if it was lost 
it was not a priority to replace in a hurry.  He added that 
none of his post-service jobs - working in a boat trailer 
plant, a T-shirt factory, and for Wal-Mart dry walling - was 
he exposed to excessive noise without hearing protection.  
The Board points out that, in an August 2005 audiological 
examination report, the examiner indicated that the appellant 
did have mild sensorineural hearing loss but did not have 
tinnitus and opined that the appellant's hearing loss was not 
at least as likely as not due to in-service acoustic trauma.  
However, this examiner did not review the appellant's claims 
file.  Here, the appellant's service records confirm that he 
was a combat engineer and a March 1989 audiogram report 
showed in the remarks section that he was routinely exposed 
to hazardous noise.  Private post-service medical records 
show that the appellant has been diagnosed with moderate to 
moderately severe hearing loss and tinnitus.  

Given the appellant's assertions of in-service noise 
exposure, his personnel records documenting service as a 
combat engineer in Southwest Asia from October 1990 to April 
1991 (and likely combat service with noise exposure, as 
indicated above); objective medical evidence of hearing loss 
disability; and conflicting opinions as to whether he has 
tinnitus, and the relationship, if any, between each such 
disability and in-service noise exposure, the Board finds 
that VA examination, with audiometric testing, and a medical 
opinion by an otolaryngologist (ear, nose, and throat (ENT) 
physician)-based on full consideration of the veteran's 
documented medical history and assertions-is needed to 
resolve these claims for service connection.   See 38 
U.S.C.A. § 5103A (West 2002).  

The Board also finds that further examination is warranted in 
connection with the claims for the remaining section 1117 
claims.  In this regard, the Board notes that guidelines for 
disability examinations for Gulf War Veterans have been 
issued in an Under Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98-010).  As noted above, the 
appellant is a Persian Gulf veteran within the meaning of the 
applicable statute and regulation.  He claims that he has 
blood clots in his right leg, migraines, hemopytosis and 
chondroma of the right ring finger (claimed as tumor on the 
bone) as a result of his service in the Southwest Asia 
Theater.  However, although he has been examined for some of 
these claimed disabilities, it does not appear that the 
appellant has been afforded a Persian Gulf War Protocol 
examination in connection with the remaining section 1117  
claims.  

Accordingly, the RO should arrange for the veteran to undergo 
appropriate examinations, by physicians, at an appropriate VA 
medical facility.  The veteran is hereby advised that, 
failure to report to any scheduled examination(s), without 
good cause, may well result in a denial of the claim(s).  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the examination(s).

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes treatment records from the VAMC in 
Fayetteville, Arkansas and the Mt. Vernon VA outpatient 
clinic dated from September 20, 2004 through April 10, 2006.  
During the hearing, the appellant indicated that he first 
sought treatment from VA in 1993.  On VA examination in March 
2006, the veteran reported that he was seen at the VAMC in 
Kansas City, Missouri for superficial phlebitis and underwent 
saphenous vein stripping in 1998.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Kansas City and Fayetteville VAMCs and the Mt. Vernon VA 
outpatient clinic from 1993 and September 2004, and since 
April 2006, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2006) as regards requesting records from Federal 
facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  In this regard, the Board notes that, at the August 
2004 VA audiological examination, the appellant brought in 
his June 2003 and June 2004 occupational hearing test results 
from Tracker Marine but these reports have not been 
associated with the record.  The RO should request all 
evidence in the appellant's possession, to include copies of 
these hearing test results.  Alternatively, the RO should 
specifically request that the veteran provide authorization 
to enable it to obtain copies of his June 2003 and June 2004 
occupational hearing test results from Tracker Marine.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims for 
service connection.  For the sake of efficiency, the RO's 
adjudication of these claims should include consideration the 
statement during the Board hearing, notwithstanding the 
waiver of RO consideration of such evidence.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Kansas 
City and Fayetteville VAMCs and the 
outpatient clinic in Mt. Vernon, 
Missouri, all pertinent records of 
evaluation and/or treatment of the 
appellant's claimed hearing loss, 
tinnitus, residuals of a right ankle 
injury, blood clots of the right leg, 
migraines, hemoptysis, and chondroma of 
the left ring finger (claimed as tumor on 
the bone), for the periods from 1993 to 
September 2004, and from April 2006 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence not 
of record that pertains to the claims for 
service connection remaining on appeal.  

The RO should invite the appellant to 
submit all pertinent evidence in his 
possession.  The RO should specifically 
request that the appellant furnish the 
June 2003 and June 2004 hearing test 
results from Tracker Marine, or, if not 
in his possession, authorization to 
enable VA to obtain these records.  The 
RO should explain the type of evidence of 
evidence that is the veteran's ultimate 
responsibility to submit.

The RO's letter should also clearly 
explain to the appellant that he has a 
full one-year period to respond, although 
VA may decide the claim within the one-
year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the appellant to 
undergo VA ENT and Persian Gulf War 
Protocol examinations, each by 
physician(s), at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to each 
physician designated to examine the 
veteran, and each report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  

All appropriate tests and studies (to 
include audiometry, and speech 
discrimination testing, for each ear), 
should be accomplished (with all results 
made available to the physician(s) prior 
to the completion of his or her report) 
and all clinical findings should be 
reported in detail.  Each physician 
should set forth all examination 
findings, along with a complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

ENT examination - Based on the results of 
audiometric testing, the physician should 
specifically indicate, with respect to 
each ear, whether the veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., the 50 percent or 
more probability) that such disability is 
the result of injury or disease incurred 
or aggravated in service, to specifically 
include in-service noise exposure 
associated with likely combat service in 
Southwest Asia.

Undiagnosed Illnesses - the appellant 
should be afforded a VA examination by a 
physician, which conforms to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98- 
010).  

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of symptoms of blood clots of 
the right leg, migraines, hemoptysis, and 
chondroma of the left ring finger 
(claimed as tumor on the bone) and state 
what precipitates and what relieves them.  

c.  With respect to each complaint or 
symptom, the examiner should specifically 
state whether any of the appellant's 
complaints or symptoms of blood clots of 
the right leg, migraines, hemoptysis, and 
chondroma of the left ring finger 
(claimed as tumor on the bone) are 
attributable to a known diagnostic 
entity.  If there is a known diagnosis 
that can be medically explained, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that the diagnosed 
disability was incurred in or aggravated 
by service.  

d.  If the veteran suffers from any 
claimed symptoms that are not determined 
to be associated with a known clinical 
diagnosis, further specialist 
examination(s) will be required to 
address these findings, and should be 
ordered by the primary examiner.  In such 
instance, the primary examiner should 
provide the specialist(s) with all 
examination reports and test results, and 
request that the specialist determine if 
the appellant's blood clots of the right 
leg, migraines, hemoptysis, and chondroma 
of the left ring finger (claimed as tumor 
on the bone) can be attributed to a known 
clinical diagnosis.  If the veteran's 
symptoms are attributable to a known 
clinical diagnosis, the specialist should 
render an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that the 
diagnosed disability was incurred in or 
aggravated by service.

5.  If the appellant fails to report to 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination(s) sent to the appellant by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate each claim remaining on 
appeal in light of all pertinent evidence 
(to include that submitted during the 
August 2007 Board hearing) and legal 
authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 







appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


